DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                             

Acknowledgment and Response to Remarks
This action is in response to the amendment filed on November 9, 2022. Claims 1-17 and 19-20 are currently pending, from which claims 9-16 have been withdrawn by Appellant’s election. Claim 18 has been cancelled by Appellant. Claims 1-8, 17 and 19-20 are fully examined. 
With respect to the 103 rejections, Applicant remarks were fully considered but are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-8, 17, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Joshua et al. (US Patent Publication No. 2014/0279707), in view of Gelbart et al. (US Patent Publication No. 2017/0039784), further in view of Molchanov et al. (“Multi-sensor System for Driver’s Hand-Gesture Recognition”, 2015 IEEE International Conference and Workshops on Automatic Face and Gesture Recognition)
With respect to claims 1 and 17, Joshua et al. teach:
receiving a diagnostic signal from an onboard diagnostics module of a vehicle for a time period; (onboard devices (i.e., onboard diagnostics module) collect real-time data (i.e., diagnostic signal) [0056]-[0061], data is grouped for a specific time period [0092], [0134])
receiving the verification signal from the one or more auxiliary sensors for a… time period; (gathering vehicle telemetry data (e.g., verification signal) from a vehicle sensor device (i.e., auxiliary sensors) located in a vehicle … collecting additional vehicle telemetry data from the vehicle sensor located in the vehicle [0017]; the telemetry data for determining compliance is collected from at least one device [that] receives the data used to determine compliance from one or more sensors located in the vehicle [0024] [0056], [0065], [0074], [0085], [0165], and the data is grouped for a specific time period [0092], [0134]) 
comparing the diagnostic signal with the verification signal; (determining compliance based on recommendation data derived from the diagnostics signals collected from the onboard device and the additional telemetry data collected from vehicle sensors  [0065], [0074], [0085], Claim 25)
identifying a difference between the diagnostic signal and the verification signal; (determining compliance based on the collected telemetry data and additional telemetry data [0056], [0065], [0068]-[0069], [0074], [0079]-[0080], [0085], Claim 25)
comparing the difference between the diagnostic signal and the verification signal with the threshold… (compliance metrics [0056], [0064], Claim 7)
transmitting a driving behavior communication with the network interface hardware to the remote server… (FIG. 3, Central server 16 is operable to receive input data relating to vehicles and surrounding environment from multiple data sources [0078], [0133]-[0135], [0151])
Moreover, with respect to claim 1, Joshua et al. teach:
one or more processors communicatively coupled to an onboard diagnostics module of a vehicle; ([0052], [0055]-[0061])
network interface hardware communicatively coupled to the one or more processors and configured to communicate with a remote server; ([0077]-[0079])
one or more auxiliary sensors communicatively coupled to the one or more processors for outputting a verification signal, indicative of a driving behavior of the vehicle; ([0085], element 46 compliance module)
one or more memory modules communicatively coupled to the one or more processors hat store a threshold, a time period, and store logic that, when executed by the one or more processors… ([0056], [0077]-[0079], [0085], [0134])
In addition, with respect to claim 17, Joshua et al. teach:
transmitting service request with the authentication and verification modules to at least one of a driver and the vehicle when the diagnostic signal and the verification are outside of the threshold from one another. (non-compliance behavior, [0056], [0068], [0070]-[0071], [0074], [0085], [0098]) 
Joshua et al. do not explicitly teach:
receiving the verification signal…for a concurrent time period;
determining a validity of the diagnostic signal…
…to determine whether the diagnostic signal is valid;
transmitting with the network interface hardware a driving behavior communication to the remote server in response to determining that the diagnostic signal is valid.
However, Gelbart et al. teach:
transmitting with the network interface hardware a driving behavior communication to the remote server in response to determining that the diagnostic signal is valid. ([0038], [0064])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diagnostic device, as taught by Gelbart et al., into the vehicle data analysis system of Joshua et al., in order to transmit vehicle telemetric data to a server when a threshold is violated. (Gelbart et al., Abstract, [0023]).
Joshua et al. and Gelbart et al. do not explicitly teach:
receiving the verification signal…for a concurrent time period;
determining a validity of the diagnostic signal…
…to determine whether the diagnostic signal is valid;
However, Molchanov et al. teach:
receiving the verification signal…for a concurrent time period; (simultaneous data collection by multiple sensors: Page 1, Col. 2, FIG. 1; Page 3, Col. 1, section B.)
determining a validity of the diagnostic signal…(cross-validation of different input signals: Page 5, Col. 2, Section B – Page 6, Table 1)
…to determine whether the diagnostic signal is valid; (Page 5, Col. 2, Section B – Page 6, Table 1)
The examiner notes that the limitation “…to determine whether the diagnostic signal is valid” indicates intended use of the difference between signals, and therefore does not further limit the scope of the claim, because the determination of signal validity is not positively recited.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the simultaneous data collection from multiple sensors and cross-validation of the collected signals to insure data accuracy, as taught by Molchanov et al., into the vehicle data analysis system of Joshua et al., and Gelbart et. al. in order to validate data by concurrent data collection via multiple sensors. (Molchanov et al.: Abstract).
With respect to claim 2, Joshua et al., Gelbart et al., and Molchanov et al. teach the limitations of claim 1.
Moreover, Joshua et al. teach:
a mobile device housing at least one of the one or more processors, the network interface hardware, the one or more auxiliary sensors, and the one or more memory modules. ([0059]-[0060], [0066])
With respect to claim 3, Joshua et al., Gelbart et al., and Molchanov et al. teach the limitations of claim 1.
Moreover, Joshua et al. teach:
wherein the diagnostic signal and the verification signal are each indicative of at least one of fuel consumption and carbon emissions. ([0074])
With respect to claim 4, Joshua et al., Gelbart et al., and Molchanov et al. teach the limitations of claim 1.
Moreover, Joshua et al. teach:
transmitting a service request to at least one of a driver and the vehicle when the diagnostic signal and the verification are outside of the predetermined threshold from one another. (non-compliance behavior, [0056], [0068], [0070]-[0071], [0074], [0085], [0098]) 
With respect to claim 6, Joshua et al., Gelbart et al., and Molchanov et al. teach the limitations of claim 1.
Moreover, Joshua et al. teach:
wherein the one or more auxiliary sensors include at least one of a speed sensor, an acceleration sensor, and an altitude sensor. ([0102]-[0116], [0130])
With respect to claim 7, Joshua et al., Gelbart et al., and Molchanov et al. teach the limitations of claim 1.
Moreover, Joshua et al. teach:
receiving vehicle specifications from at least one of the onboard diagnostics module and one or more user input devices. ([0080], [0082], [0095], [0148])
With respect to claims 8 and 20, Joshua et al., Gelbart et al., and Molchanov et al. teach the limitations of claims 1 and 17.
Moreover, Joshua et al. teach:
calculating a credit, with the authentication and verification module, based on one of the diagnostic signal and the verification signal when the verification signal and the diagnostic signal are within the predetermined threshold from one another, wherein the driving behavior communication includes the credit. (Environmental score, [0074])

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshua et al., Gelbart et al., and Molchanov et al., in view of Maeda et al. (US Patent Publication No. 2002/0183905)
With respect to claims 5 and 19, Joshua et al., Gelbart et al., and Molchanov et al. teach the limitations of claims 1 and 17.
Joshua et al., Gelbart et al., and Molchanov et al. do not explicitly teach:
applying one of a digital signature to the driving behavior communication and an encryption to the driving behavior communication prior to transmitting the driving behavior communication to the remote server to indicate that the driving behavior communication has not been tampered with.
However, Maeda et al. teach:
applying one of a digital signature to the driving behavior communication and an encryption to the driving behavior communication prior to transmitting the driving behavior communication to the remote server to indicate that the driving behavior communication has not been tampered with. ([0068]-[0072], Claim 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle data encryption, as taught by Maeda et al., into the vehicle data analysis system of Joshua et al., Gelbart et al., and Molchanov et al., in order to provide data security. (Joshua et al., Abstract, [0058]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685